EXHIBIT TRANSCANADA CORPORATION – FOURTH QUARTER 2008 Media Inquiries: Cecily Dobson (403) 920-7859 (800) 608-7859 Investor & Analyst Inquiries: David Moneta/Myles Dougan/Terry Hook (403) 920-7911 (800) 361-6522 NewsRelease TransCanada Reports 8 Per Cent Increase in Comparable Earnings Per Share for Common Share Dividend Increased by6 Per Cent CALGARY, Alberta – February 3, 2009 - TransCanada Corporation (TSX, NYSE: TRP) (TransCanada or the Company) today announced comparable earnings for the year ended December 31, 2008 of $1.3 billion or $2.25 per share, an increase of approximately eight per cent on a per share basis compared to 2007.TransCanada’s Board of Directors also declared a quarterly dividend of $0.38 per common share, an increase ofsix per cent. “TransCanada’s financial performance in 2008 demonstrates our ability to generate significant earnings and cash flow even in these uncertain economic times,” said Hal Kvisle, TransCanada president and chief executive officer. “This has enabled our Board of Directors to increase the dividend on common shares for the ninth consecutive year.The new quarterly dividend of $0.38 per common share equates to $1.52 per common share on an annualized basis, an increase ofsix per cent. “TransCanada made significant progress on a number of major projects in 2008, including the Keystone oil pipeline system, the North Central Corridor expansion, the Bruce Power refurbishment, and three large-scale, gas-fired power plants.These major projects are all under construction today.In 2009, we expect to invest approximately $6 billion in these and other capital projects.The strong cash flow generated by our operating assets, along with recently completed debt and common equity issues, mean we are well-positioned to fund our sizable capital program.Looking forward, we expect to generate strong, long-term financial returns for our shareholders as a result of our growing portfolio of high-quality energy infrastructure assets, our proven project development and execution capabilities, and our strong financial position.” Fourth Quarter and Year-End 2008 Highlights (All financial figures are unaudited and in Canadian dollars unless noted otherwise) · Comparable earnings for the year ended December 31, 2008 of $1.3 billion ($2.25 per share) · Net income for the year ended December 31, 2008 of $1.4 billion ($2.53 per share) · Funds generated from operations for the year ended December 31, 2008 of $3.0 billion · Comparable earnings for fourth quarter 2008 of $271 million ($0.46 per share) · Net income for fourth quarter 2008 of $277 million ($0.47 per share) · Funds generated from operations for fourth quarter 2008 of $712 million · Invested $6.4 billion in 2008 in a number of growth opportunities including the KeystonePipeline system, Ravenswood generating station, Bruce Power, Portlands Energy Centre and Halton Hills generating station. TRANSCANADA [2 FOURTH QUARTER REPORT 2008 TransCanada reported net income for fourth quarter 2008 of $277 million ($0.47 per share) compared to $377 million ($0.70 per share) for fourth quarter 2007.Net income in fourth quarter 2007 included $56 million of favourable income tax adjustments and a $14 million gain on the sale of land.Fourth quarter 2008 and 2007 included $6 million and $10 million, respectively, of fair value gains in the natural gas storage business. Comparable earnings were $271 million ($0.46 per share) for fourth quarter 2008 compared to $297 million ($0.55 per share) in fourth quarter 2007. The $26 million ($0.09 per share) decrease was primarily due to higher Corporate costs, which included unrealized losses of $39 million after-tax ($0.07 per share) from the change in the fair value of derivatives used to manage TransCanada’s exposure to rising interest rates that do not qualify as hedges for accounting purposes together with the impact of financing incremental debt to fund the Company’s growth.
